

Exhibit 10.5
TAX MATTERS AGREEMENT
BY AND BETWEEN
SEACOR HOLDINGS INC.
AND
SEACOR MARINE HOLDINGS INC.
DATED AS OF MAY 10, 2017






--------------------------------------------------------------------------------





TAX MATTERS AGREEMENT
THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of May 10, 2017, is by
and between SEACOR Holdings Inc., a Delaware corporation (“SEACOR”), and SEACOR
Marine Holdings Inc., a Delaware corporation (“Spinco”). Each of SEACOR and
Spinco is sometimes referred to herein as a “Party” and, collectively, as the
“Parties.”
WHEREAS, SEACOR, through its various subsidiaries, is engaged in the SEACOR
Business (as defined below) and the SEACOR Marine Business (as defined below);
WHEREAS, the board of directors of SEACOR has determined that it is in the best
interests of SEACOR, its shareholders and Spinco to create a separate publicly
traded company that will operate the SEACOR Marine Business;
WHEREAS, SEACOR and Spinco have entered into the Distribution Agreement,
pursuant to which SEACOR will distribute all of the stock of Spinco to its
shareholders (the “Distribution”) as described therein;
WHEREAS, prior to consummation of the Distribution, SEACOR was the common parent
corporation of an affiliated group of corporations within the meaning of Section
1504 of the Code (as defined below) of which Spinco was a member;
WHEREAS, the Parties intend that, for U.S. federal income tax purposes, the
Distribution shall qualify as a tax-free transaction pursuant to Section 355 and
related provisions of the Code; and
WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes, and (b) set forth certain covenants and indemnities relating to the
preservation of the tax-free status of the Distribution.
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenants and agrees as follows:

ARTICLE I
DEFINITIONS
Section 1.01.    General. As used in this Agreement, the following terms shall
have the following meanings:
“2016 Prior Payment Amount” means the amount, which may be a positive or
negative number, equal to the aggregate amount, if any, paid by SEACOR to Spinco
prior to the date hereof in respect of Spinco’s estimated NOL, NCL and FTC for
the taxable period beginning on January 1, 2016 and ending on December 31, 2016
minus the aggregate amount, if any, paid by Spinco to SEACOR prior to the date
hereof in respect of Spinco’s estimated taxable income for the taxable period
beginning on January 1, 2016 and ending on December 31, 2016.
“2016 Tentative Excess” has the meaning set forth in Section 2.02(b).
“2017 Estimated Excess” has the meaning set forth in Section 2.03(a).
“2017 Prepayment Amount” means the amount, which may be a positive or negative
number, equal to the aggregate amount, if any, paid by SEACOR to Spinco prior to
the date hereof in respect of Spinco’s estimated NOL, NCL and FTC for the
taxable period beginning on January 1, 2017 and ending (with respect to the
Spinco Group) on the Closing Date minus the aggregate amount, if any, paid by
Spinco to SEACOR prior to the date hereof in respect of Spinco’s estimated
taxable income for the taxable period beginning on January 1, 2017 and ending
(with respect to the Spinco Group) on the Closing Date.
2017 Prior Payment Amount” means the amount, which may be a positive or negative
number, equal to the 2017 Prepayment Amount plus the amount, if any, paid by
SEACOR to Spinco pursuant to Section 2.03(a) minus the amount, if any, paid by
Spinco to SEACOR pursuant to Section 2.03(a).
“2017 Tentative Excess” has the meaning set forth in Section 2.03(b).
“Accounting Firm” has the meaning set forth in Section 5.01.
“Affiliate” has the meaning set forth in the Distribution Agreement.
“Affiliated Group” means an affiliated group of corporations, within the meaning
of Section 1504(a) of the Code, including the common parent corporation, and any
member of such group.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Ancillary Agreements” has the meaning set forth in the Distribution Agreement.
“Closing Date” means the date on which the Distribution occurs.


1

--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Convertible Notes” means Spinco’s 3.75% Convertible Senior Notes due 2022.
“Counsel” means Milbank, Tweed, Hadley & McCloy LLP.
“Disqualifying Action” means a SEACOR Disqualifying Action or a Spinco
Disqualifying Action.
“Distribution” has the meaning set forth in the preamble to this Agreement.
“Distribution Agreement” means the Distribution Agreement by and between the
Parties dated as of , 2017.
“Due Date” means (i) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (ii) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.
“Effective Time” has the meaning set forth in the Distribution Agreement.
“Employee Matters Agreement” means the Employee Matters Agreement by and between
the Parties dated as of , 2017.
“Extraordinary Transaction” shall mean any action that is not in the ordinary
course of business, but shall not include any action that is undertaken pursuant
to the Distribution.
“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.
“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed; (ii) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Section 7121 or 7122 of the Code, or a comparable
agreement under the Laws of other jurisdictions, that resolves the entire Tax
liability for any taxable period; (iii) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund or credit may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.
“FTC” means a foreign tax credit as computed for U.S. federal income tax
purposes under Sections 27(a) and 901 through 909 of the Code and utilized
(including by way of carryback) by the SEACOR Consolidated Group.
“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Section 2.01.
“Indemnified Party” means the Party that is entitled to seek indemnification
from the other Party pursuant to the provisions of Section 2.01.
“Information” has the meaning set forth in Section 4.01.
“Information Request” has the meaning set forth in Section 4.01.
“IRS” means the U.S. Internal Revenue Service or any successor thereto,
including its agents, representatives and attorneys.
“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law).
“NCL” shall mean a net capital loss as computed for U.S. federal income tax
purposes under Section 1222(10) of the Code and utilized (including by way of
carryback) by the SEACOR Consolidated Group.
“NOL” shall mean a net operating loss as computed for U.S. federal income tax
purposes under Section 172 of the Code and utilized (including by way of
carryback) by the SEACOR Consolidated Group.
“Notified Action” has the meaning set forth in Section 3.03(a).
“Opinion” means the opinion of Counsel with respect to certain Tax aspects of
the Distribution.
“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal day-to-day operations of
such Person.
“Party” has the meaning set forth in the preamble to this Agreement.
“Person” has the meaning set forth in the Distribution Agreement.


2

--------------------------------------------------------------------------------




“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Closing Date.
“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Closing Date.
“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of Section
355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by Spinco management or
shareholders, is a hostile acquisition, or otherwise, as a result of which
Spinco would merge or consolidate with any other Person or as a result of which
one or more Persons would (directly or indirectly) acquire, or have the right to
acquire, from Spinco and/or one or more holders of outstanding shares of Spinco
capital stock, as the case may be, a number of shares of Spinco capital stock
that would, when combined with any other changes in ownership of Spinco capital
stock pertinent for purposes of Section 355(e) of the Code, comprise 25% or more
of (A) the value of all outstanding shares of stock of Spinco as of the date of
such transaction, or in the case of a series of transactions, the date of the
last transaction of such series, or (B) the total combined voting power of all
outstanding shares of voting stock of Spinco as of the date of such transaction,
or in the case of a series of transactions, the date of the last transaction of
such series. Notwithstanding the foregoing, a Proposed Acquisition Transaction
shall not include (i) the adoption by Spinco of a shareholder rights plan or
(ii) issuances by Spinco that satisfy Safe Harbor VIII (relating to acquisitions
in connection with a person’s performance of services) or Safe Harbor IX
(relating to acquisitions by a retirement plan of an employer) of Treasury
Regulation Section 1.355-7(d). For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power or any redemption of shares of stock shall be treated as an
indirect acquisition of shares of stock by the non-exchanging shareholders. This
definition and the application thereof is intended to monitor compliance with
Section 355(e) of the Code and shall be interpreted accordingly. Any
clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation.
“Restriction Period” has the meaning set forth in Section 3.02(b).
“SAG” has the meaning ascribed to the term “separate affiliated group” in
Section 355(b)(3)(B) of the Code.
“SEACOR” has the meaning set forth in the preamble to this Agreement.
“SEACOR Business” has the meaning set forth in the Distribution Agreement.
“SEACOR Consolidated Group” means the Affiliated Group of which SEACOR is the
common parent corporation.
“SEACOR Consolidated Return” shall mean any U.S. federal income Tax Return filed
by SEACOR as the common parent of its Affiliated Group.
“SEACOR Disqualifying Action” means (i) any action (or the failure to take any
action) within its control by SEACOR or any SEACOR Entity (including entering
into any agreement, understanding or arrangement or any negotiations with
respect to any transaction or series of transactions) that, (ii) any event (or
series of events) involving the capital stock of SEACOR, any assets of SEACOR or
any assets of any SEACOR Entity that, or (iii) any breach by SEACOR or any
SEACOR Entity of any representation, warranty or covenant made by them in this
Agreement that, in each case, would negate the Tax-Free Status of the
Transactions; provided, however, the term “SEACOR Disqualifying Action” shall
not include any action described in the Distribution Agreement or any Ancillary
Agreement or that is undertaken pursuant to the Distribution.
“SEACOR Entity” means any Subsidiary of SEACOR immediately after the Effective
Time.
“SEACOR Group” means, individually or collectively, as the case may be, SEACOR
and any SEACOR Entity.
“SEACOR Marine Business” has the meaning set forth in the Distribution
Agreement.
“Section 3.02(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 10% instead of 25%.
“Spinco” has the meaning set forth in the preamble to this Agreement.
“Spinco Disqualifying Action” means (i) any action (or the failure to take any
action) within its control by Spinco or any Spinco Entity (including entering
into any agreement, understanding or arrangement or any negotiations with
respect to any transaction or series of transactions) that, (ii) any event (or
series of events) involving the direct or indirect acquisition of the capital
stock of Spinco, or involving any assets of Spinco or any assets of any Spinco
Entity that, or (iii) any breach by Spinco or any Spinco Entity of any
representation, warranty or covenant made by them in this Agreement that, in
each case, would negate the Tax-Free Status of the Transactions; provided,
however, the term “Spinco Disqualifying Action” shall not include any action (x)
described in the Distribution Agreement or any Ancillary Agreement, (y)
previously approved in writing by SEACOR or (z) that is undertaken pursuant to
the Distribution.


3

--------------------------------------------------------------------------------




“Spinco Entity” means any Subsidiary of Spinco immediately after the Effective
Time.
“Spinco Group” means, individually or collectively, as the case may be, Spinco
and any Spinco Entity.
“Subsidiary” has the meaning set forth in the Distribution Agreement.
“Tax” means (i) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including income, gross receipts, excise, property,
sales, use, license, capital stock, transfer, franchise, payroll, withholding,
social security, value added and other taxes of any kind whatsoever, (ii) any
interest, penalties or additions attributable thereto and (iii) all liabilities
in respect of any items described in clause (i) or (ii) payable by reason of
assumption, transferee or successor liability, operation of Law or Treasury
Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision under Law).
“Tax Benefit” shall mean a reduction in the Tax liability (or increase in refund
or credit or any item of deduction or expense) of a taxpayer (or of the
Affiliated Group of which it is a member) for any taxable period. Except as
otherwise provided in this Agreement, a Tax Benefit shall be deemed to have been
realized or received from a Tax Item in a taxable period only if and to the
extent that the Tax liability of the taxpayer (or of the Affiliated Group of
which it is a member) for such period, after taking into account the effect of
the Tax Item on the Tax liability of such taxpayer in the current period and all
prior periods, is less than it would have been had such Tax liability been
determined without regard to such Tax Item.
“Tax Detriment” shall mean an increase in the Tax liability (or reduction in
refund or credit or item of deduction or expense) of a taxpayer (or of the
Affiliated Group of which it is a member) for any taxable period.
“Tax-Free Status of the Transactions” means the tax-free treatment accorded to
the Distribution as set forth in the Opinion.
“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).
“Tax Item” shall mean any item of income, gain, loss, deduction, expense or
credit, or other attribute that may have the effect of increasing or decreasing
any Tax.
“Tax Materials” has the meaning set forth in Section 3.01(a).
“Tax Matter” has the meaning set forth in Section 4.01.
“Tax Notice” has the meaning set forth in Section 2.06(a).
“Tax Rate Percentage” means the highest marginal U.S. federal income tax rate
(expressed as a percentage) payable by a U.S. corporation in effect for the
applicable taxable year (which shall be the taxable year of utilization in the
case of a net operating loss or a net capital loss).
“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) supplied or
required to be supplied to, or filed with, a Taxing Authority in connection with
the payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.
“Transaction Taxes” shall mean (i) any Tax or Tax Detriment (determined by
applying the Tax Rate Percentage) resulting from any income or gain recognized
by SEACOR, Spinco or their Affiliates as a result of the Distribution failing to
qualify for tax-free treatment under Section 355 (including Section 355(e)) and
related provisions of the Code or corresponding provisions of other applicable
Tax Laws and (ii) any Tax resulting from any income or gain recognized by SEACOR
or its Affiliates under Treasury Regulation Section 1.1502-13 or 1.1502-19 (or
any corresponding provisions of other applicable Tax Laws) as a result of the
Distribution.
“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Distribution.
“Treasury Regulations” means the final and temporary (but not proposed) income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).
“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law, accounting or tax consulting
firm to the effect that a transaction will not affect the Tax-Free Status of the
Transactions.
“U.S.” means the United States of America.
Section 1.02.    Additional Definitions. Capitalized terms not defined in this
Agreement shall have the meaning ascribed to them in the Distribution Agreement.


4

--------------------------------------------------------------------------------





ARTICLE II
ALLOCATION, PAYMENT AND INDEMNIFICATION
Section 2.01.    Responsibility for Taxes; Indemnification.
(a)    SEACOR shall indemnify and hold harmless the Spinco Group for all Tax
liabilities (and any loss, cost, damage or expense, including reasonable
attorneys’ fees and costs, incurred in connection therewith) attributable to (i)
except as otherwise provided in Section 2.02, 2.03 or 2.06(b), any Taxes of
SEACOR or any member of the SEACOR Consolidated Group imposed upon the Spinco
Group by reason of the Spinco Group being severally liable for such Taxes
pursuant to Treasury Regulation Section 1.1502-6 or any analogous provision of
state or local Law; (ii) all Transaction Taxes, except as otherwise specifically
provided in Section 2.01(b)(iii); (iii) SEACOR’s portion of any Transfer Taxes
determined pursuant to Section 2.05; (iv) any Taxes of the Spinco Group
resulting from the breach of any representation, obligation or covenant of
SEACOR under this Agreement; and (v) any Taxes of the SEACOR Group for any
Post-Closing Period.
(b)    Spinco shall indemnify and hold harmless the SEACOR Group for all Tax
liabilities (and any loss, cost, damage or expense, including reasonable
attorneys’ fees and costs, incurred in connection therewith) attributable to (i)
any Taxes of the Spinco Group for any Post‑Closing Period other than Taxes
described in Section 2.01(a); (ii) any Taxes of the SEACOR Group resulting from
the breach of any representation, obligation or covenant of Spinco under this
Agreement; (iii) Transaction Taxes, but only to the extent such Transaction
Taxes arise from (x) a breach by Spinco or any of its Affiliates of the
representations or covenants under Article III, or (y) a Spinco Disqualifying
Action; and (iv) Spinco’s portion of any Transfer Taxes determined pursuant to
Section 2.05.
(c)    If the Indemnifying Party is required to indemnify the Indemnified Party
pursuant to this Section 2.01, the Indemnified Party shall submit its
calculations of the amount required to be paid pursuant to this Section 2.01,
showing such calculations in sufficient detail so as to permit the Indemnifying
Party to understand the calculations. Subject to the following sentence, the
Indemnifying Party shall pay to the Indemnified Party, no later than ten (10)
business days after the Indemnifying Party receives the Indemnified Party’s
calculations, the amount that the Indemnifying Party is required to pay the
Indemnified Party under this Section 2.01. If the Indemnifying Party disagrees
with such calculations, it must notify the Indemnified Party of its disagreement
in writing within ten (10) business days of receiving such calculations.
(d)    For all Tax purposes, the SEACOR Group and the Spinco Group agree to
treat (i) any payment required by this Agreement as either a contribution by
SEACOR to Spinco or a distribution by Spinco to SEACOR, as the case may be,
occurring immediately prior to the Distribution and (ii) any payment of interest
or non-federal Taxes by or to a Taxing Authority as taxable or deductible, as
the case may be, to the party entitled under this Agreement to retain such
payment or required under this Agreement to make such payment, in either case
except as otherwise mandated by applicable Law or by a Final Determination.
(e)    The amount of any indemnification payment pursuant to this Section 2.01
with respect to any Tax liability shall be reduced by any current Tax Benefits
actually realized by the Indemnified Party in respect of such Tax liability by
the end of the taxable year in which the indemnity payment is made. The
calculation of such Tax Benefit shall be included in the calculation required to
be submitted pursuant to Section 2.01(c). If, notwithstanding the treatment
required by Section 2.01(d), any indemnification payment pursuant to this
Section 2.01 is determined to be taxable to the Indemnified Party by any Taxing
Authority, the indemnity payment payable by the Indemnifying Party shall be
increased as necessary to ensure that, after all required Taxes on the indemnity
payment are paid (including Taxes applicable to any increases in the indemnity
payment under this Section 2.01(e)), the Indemnified Party receives the amount
it would have received if the indemnity payment was not taxable.
Section 2.02.    2016 Tax Sharing Payments.
(a)    Following the filing of the SEACOR Consolidated Return for the taxable
year ending on December 31, 2016, SEACOR shall calculate the net operating loss
(as computed for U.S. federal income tax purposes), if any, and the NOL, if any,
of the Spinco Group or the taxable income (as computed for U.S. federal income
tax purposes), if any, of the Spinco Group as well as the NCL, if any, and the
FTC, if any, of the Spinco Group, in each case for the taxable period beginning
on January 1, 2016 and ending December 31, 2016 as reflected in such SEACOR
Consolidated Return, and
(i)    if a net operating loss is calculated and the 2016 Prior Payment Amount
is a positive number, then SEACOR shall calculate the excess, if any, of (x) the
sum of (I) 35% of such NOL, if any, (II) 35% of such NCL, if any, and (III) such
FTC, if any, over (y) the 2016 Prior Payment Amount, and if the amount of such
excess is a positive number, then SEACOR shall pay, or cause to be paid, to
Spinco the amount of such excess, or if the amount of such excess is a negative
number, then Spinco shall pay, or cause to be paid, to SEACOR the amount of such
excess (viewed as a positive number);
(ii)    if a net operating loss is calculated and the 2016 Prior Payment Amount
is a negative number, then SEACOR shall pay, or cause to be paid, to Spinco an
amount equal to the sum of (w) the 2016 Prior Payment Amount (viewed as a
positive number), (x) 35% of such NOL, if any, (y) 35% of such NCL, if any, and
(z) such FTC, if any; or


5

--------------------------------------------------------------------------------




(iii)    if taxable income is calculated, then SEACOR shall calculate the
excess, if any, of (x) 35% of such taxable income over (y) the sum of (I) such
FTC, if any, and (II) 35% of such NCL, if any (such excess, the “2016 Tentative
Excess”), and
a.    if the amount of the 2016 Tentative Excess is a positive number and the
2016 Prior Payment Amount is a positive number, then Spinco shall pay, or cause
to be paid, to SEACOR an amount equal to the sum of (I) the 2016 Prior Payment
Amount and (II) the 2016 Tentative Excess;
b.    if the amount of the 2016 Tentative Excess is a negative number and the
2016 Prior Payment Amount is a positive number, then SEACOR shall calculate the
excess, if any, of (I) the 2016 Tentative Excess (viewed as a positive number)
over (II) the 2016 Prior Payment Amount, and if the amount of such excess is a
positive number, then SEACOR shall pay, or cause to be paid, to Spinco the
amount of such excess, or if the amount of such excess is a negative number,
then Spinco shall pay, or cause to be paid, to SEACOR the amount of such excess
(viewed as a positive number);
c.    if the amount of the 2016 Tentative Excess is a positive number and the
2016 Prior Payment Amount is a negative number, then SEACOR shall calculate the
excess, if any, of (I) the 2016 Tentative Excess over (II) the 2016 Prior
Payment Amount (viewed as a positive number), and if the amount of such excess
is a positive number, then Spinco shall pay, or cause to be paid, to SEACOR the
amount of such excess, or if the amount of such excess is a negative number,
then SEACOR shall pay, or cause to be paid, to Spinco the amount of such excess
(viewed as a positive number); or
d.    if the amount of the 2016 Tentative Excess is a negative number and the
2016 Prior Payment Amount is a negative number, then SEACOR shall pay, or cause
to be paid, to Spinco an amount equal to the sum of (I) the 2016 Prior Payment
Amount (viewed as a positive number) and (II) the 2016 Tentative Excess (viewed
as a positive number).
For purposes of determining the net operating loss and NOL or taxable income as
well as the NCL, if any, and the FTC, if any, of the Spinco Group for 2016, such
net operating loss and NOL or taxable income as well as NCL and FTC shall be
computed solely by reference to the members of the Spinco Group that are members
of the SEACOR Consolidated Group for 2016, and shall be determined as though
such members filed on a consolidated basis with Spinco as the common parent.
(b)    SEACOR shall prepare and deliver to Spinco a schedule showing in
reasonable detail SEACOR’s calculation of any amount payable by SEACOR to Spinco
pursuant to Section 2.02(a) or (b) or any amount payable by Spinco to SEACOR
pursuant to Section 2.02(a) or (b), as the case may be, and, subject to Section
5.01, Spinco shall pay to SEACOR, or SEACOR shall pay to Spinco, as applicable,
the amount shown on such schedule no later than fifteen days following the
delivery of such schedule by SEACOR to Spinco.
Section 2.03    2017 Tax Sharing Payments.
(a)    Following the completion of SEACOR’s financial statements for the fiscal
year ending on December 31, 2017, SEACOR shall, in good faith, estimate the net
operating loss (as computed for U.S. federal income tax purposes), if any, and
the NOL, if any, of the Spinco Group or the taxable income (as computed for U.S.
federal income tax purposes), if any, of the Spinco Group as well as the NCL, if
any, and the FTC, if any, of the Spinco Group, in each case for the taxable
period beginning on January 1, 2017 and ending (with respect to the Spinco
Group) on the Closing Date, and
(i)    if taxable income is estimated, then SEACOR shall calculate the excess,
if any, of (x) the Tax Rate Percentage of such estimated taxable income over (y)
the sum of (I) such estimated FTC, if any, and (II) the Tax Rate Percentage of
such estimated NCL, if any (such excess, the “2017 Estimated Excess”), and
a.    if the amount of the 2017 Estimated Excess is a positive number and the
2017 Prepayment Amount is a positive number, then Spinco shall pay, or cause to
be paid, to SEACOR the sum of (I) the 2017 Prepayment Amount and (II) the 2017
Estimated Excess;
b.    if the amount of the 2017 Estimated Excess is a negative number and the
2017 Prepayment Amount is a positive number, then SEACOR shall calculate the
excess, if any, of (I) the 2017 Prepayment Amount over (II) the 2017 Estimated
Excess (viewed as a positive number), and if the amount of such excess is a
negative number, then SEACOR shall pay, or cause to be paid, to Spinco the
amount of such excess (viewed as a positive number), or if the amount of such
excess is a positive number, then Spinco shall pay, or cause to be paid, to
SEACOR the amount of such excess;
c.    if the amount of the 2017 Estimated Excess is a positive number and the
2017 Prepayment Amount is a negative number, then SEACOR shall calculate the
excess, if any, of (I) the 2017 Estimated Excess over (II) the 2017 Prepayment
Amount (viewed as a positive number), and if the amount of such excess is a
positive number, then Spinco shall pay, or cause to be paid, to SEACOR the
amount of such excess, or if the amount of such excess is a negative number,
then SEACOR shall pay, or cause to be paid, to Spinco the amount of such excess
(viewed as a positive number); or


6

--------------------------------------------------------------------------------




d.    if the amount of the 2017 Estimated Excess is a negative number and the
2017 Prepayment Amount is a negative number, then SEACOR shall pay, or cause to
be paid, to Spinco an amount equal to the sum of (I) the 2017 Prepayment Amount
(viewed as a positive number) and (II) the 2017 Estimated Excess (viewed as a
positive number);
(ii)    if a net operating loss is estimated and the 2017 Prepayment Amount is a
positive number, then SEACOR shall calculate the excess, if any, of (x) the sum
of (I) the Tax Rate Percentage of such estimated NOL, if any, (II) the Tax Rate
Percentage of such estimated NCL, if any, and (III) such estimated FTC, if any,
over (y) the 2017 Prepayment Amount, and if the amount of such excess is a
negative number, then Spinco shall pay, or cause to be paid, to SEACOR the
amount of such excess (viewed as a positive number), or if the amount of such
excess is a positive number, then SEACOR shall pay, or cause to be paid, to
Spinco the amount of such excess; or
(iii)    if a net operating loss is estimated and the 2017 Prepayment Amount is
a negative number, then SEACOR shall pay, or cause to be paid, to Spinco an
amount equal to the sum of (w) the 2017 Prepayment Amount (viewed as a positive
number), (x) the Tax Rate Percentage of such NOL, if any, (y) the Tax Rate
Percentage of such NCL, if any, and (z) such FTC, if any.
For purposes of estimating the net operating loss and NOL or taxable income as
well as the NCL, if any, and the FTC, if any, of the Spinco Group for such
portion of 2017, such net operating loss and NOL or taxable income as well as
NCL and FTC shall be computed solely by reference to the members of the Spinco
Group that are members of the SEACOR Consolidated Group for such portion of
2017, and shall be determined as though such members filed on a consolidated
basis with Spinco as the common parent.
(b)    Following the filing of the SEACOR Consolidated Return for the taxable
year ending on December 31, 2017, SEACOR shall calculate the net operating loss
(as computed for U.S. federal income tax purposes), if any, and the NOL, if any,
of the Spinco Group or the taxable income (as computed for U.S. federal income
tax purposes), if any, of the Spinco Group as well as the NCL, if any, and the
FTC, if any, of the Spinco Group, in each case for the taxable period beginning
on January 1, 2017 and ending (with respect to the Spinco Group) on the Closing
Date as reflected in such SEACOR Consolidated Return, and
(i)    if a net operating loss is calculated and the 2017 Prior Payment Amount
is a positive number, then SEACOR shall calculate the excess, if any, of (x) the
sum of (I) the Tax Rate Percentage of such NOL, if any, (II) the Tax Rate
Percentage of such NCL, if any, and (III) such FTC, if any, over (y) the 2017
Prior Payment Amount, and if the amount of such excess is a positive number,
then SEACOR shall pay, or cause to be paid, to Spinco the amount of such excess,
or if the amount of such excess is a negative number, then Spinco shall pay, or
cause to be paid, to SEACOR the amount of such excess (viewed as a positive
number);
(ii)    if a net operating loss is calculated and the 2017 Prior Payment Amount
is a negative number, then SEACOR shall pay, or cause to be paid, to Spinco an
amount equal to the sum of (w) the 2017 Prior Payment Amount (viewed as a
positive number), (x) the Tax Rate Percentage of such NOL, if any, (y) the Tax
Rate Percentage of such NCL, if any, and (z) such FTC, if any; or
(iii)    if taxable income is calculated, then SEACOR shall calculate the
excess, if any, of (x) the Tax Rate Percentage of such taxable income over (y)
the sum of (I) such FTC, if any, and (II) the Tax Rate Percentage of such NCL,
if any (such excess, the “2017 Tentative Excess”), and
a.    if the amount of the 2017 Tentative Excess is a positive number and the
2017 Prior Payment Amount is a positive number, then Spinco shall pay, or cause
to be paid, to SEACOR an amount equal to the sum of (I) the 2017 Prior Payment
Amount and (II) the 2017 Tentative Excess;
b.    if the amount of the 2017 Tentative Excess is a negative number and the
2017 Prior Payment Amount is a positive number, then SEACOR shall calculate the
excess, if any, of (I) the 2017 Tentative Excess (viewed as a positive number)
over (II) the 2017 Prior Payment Amount, and if the amount of such excess is a
positive number, then SEACOR shall pay, or cause to be paid, to Spinco the
amount of such excess, or if the amount of such excess is a negative number,
then Spinco shall pay, or cause to be paid, to SEACOR the amount of such excess
(viewed as a positive number);
c.    if the amount of the 2017 Tentative Excess is a positive number and the
2017 Prior Payment Amount is a negative number, then SEACOR shall calculate the
excess, if any, of (I) the 2017 Tentative Excess over (II) the 2017 Prior
Payment Amount (viewed as a positive number), and if the amount of such excess
is a positive number, then Spinco shall pay, or cause to be paid, to SEACOR the
amount of such excess, or if the amount of such excess is a negative number,
then SEACOR shall pay, or cause to be paid, to Spinco the amount of such excess
(viewed as a positive number); or
d.    if the amount of the 2017 Tentative Excess is a negative number and the
2017 Prior Payment Amount is a negative number, then SEACOR shall pay, or cause
to be paid, to Spinco an amount equal to the sum of (I) the 2017 Prior Payment
Amount (viewed as a positive number) and (II) the 2017 Tentative Excess (viewed
as a positive number).


7

--------------------------------------------------------------------------------




For purposes of determining the net operating loss and NOL or taxable income as
well as the NCL, if any, and the FTC, if any, of the Spinco Group for such
portion of 2017, such net operating loss and NOL or taxable income as well as
NCL and FTC shall be computed solely by reference to the members of the Spinco
Group that are members of the SEACOR Consolidated Group for such portion of
2017, and shall be determined as though such members filed on a consolidated
basis with Spinco as the common parent.
(c)    SEACOR shall prepare and deliver to Spinco a schedule showing in
reasonable detail SEACOR’s calculation of any amount payable by SEACOR to Spinco
pursuant to Section 2.03(a) or (b) or any amount payable by Spinco to SEACOR
pursuant to Section 2.03(a) or (b), as the case may be, and, subject to Section
5.01, Spinco shall pay to SEACOR, or SEACOR shall pay to Spinco, as applicable,
the amount shown on such schedule no later than fifteen days following the
delivery of such schedule by SEACOR to Spinco.
Section 2.04.    Preparation of Tax Returns.
(a)    SEACOR shall prepare and timely file (taking into account applicable
extensions) all SEACOR Consolidated Returns, and shall timely pay all Taxes
(subject to any indemnification rights it may have against Spinco) and shall be
entitled to all refunds shown to be due and payable on such Tax Returns. Prior
to filing any SEACOR Consolidated Return for the taxable year ended on December
31, 2016 or the taxable year ending on December 31, 2017, SEACOR shall permit
Spinco to review and comment on such SEACOR Consolidated Return and shall
consider any such comment in good faith, but SEACOR shall not be obligated to
accept any such comment.
(b)    Unless otherwise required by a Taxing Authority, the Parties agree to
prepare and file all Tax Returns, and to take all other actions, in a manner
consistent with this Agreement.
(c)    Notwithstanding anything to the contrary in this Agreement, for all Tax
purposes, the parties shall report any Extraordinary Transactions that are
caused or permitted by Spinco or any of its Subsidiaries on the Closing Date
after the completion of the Distribution as occurring on the day after the
Closing Date pursuant to Treasury Regulation Section 1.1502‑76(b)(1)(ii)(B) or
any similar or analogous provision of state, local or foreign Law. SEACOR shall
not make a ratable allocation election pursuant to Treasury Regulation Section
1.1502-76(b)(2)(ii)(D) or any similar or analogous provision of state, local or
foreign Law.
Section 2.05.    Payment of Sales, Use or Similar Taxes. All Transfer Taxes
shall be borne equally by SEACOR on the one hand and Spinco on the other.
Notwithstanding anything in Section 2.04 to the contrary, the Party required by
applicable Law shall remit payment for any Transfer Taxes and duly and timely
file such Tax Returns, subject to any indemnification rights it may have against
the other Party, which shall be paid in accordance with Section 2.01(c). Spinco,
SEACOR and their respective Affiliates shall cooperate in (i) determining the
amount of such Taxes, (ii) providing all requisite exemption certificates and
(iii) preparing and timely filing any and all required Tax Returns for or with
respect to such Taxes with any and all appropriate Taxing Authorities.
Section 2.06.    Audits and Proceedings.
(a)    Notwithstanding any other provision hereof, if after the Closing Date, an
Indemnified Party or any of its Affiliates receives any notice, letter,
correspondence, claim or decree from any Taxing Authority (a “Tax Notice”) and,
upon receipt of such Tax Notice, believes it has suffered or potentially could
suffer any Tax liability for which it is indemnified pursuant to Section 2.01,
the Indemnified Party shall promptly deliver such Tax Notice to the Indemnifying
Party; provided, however, that the failure of the Indemnified Party to provide
the Tax Notice to the Indemnifying Party shall not affect the indemnification
rights of the Indemnified Party pursuant to Section 2.01, except to the extent
that the Indemnifying Party is more than insignificantly prejudiced by the
Indemnified Party’s failure to deliver such Tax Notice. The Indemnifying Party
shall have the right to handle, defend, conduct and control, at its own expense,
any Tax audit or other proceeding that relates to such Tax Notice; provided,
however, that, in all events, each of SEACOR and Spinco shall have the right to
participate, at its own expense, in any Tax audit or proceeding relating to
Transaction Taxes or to the extent that such Tax audit or proceeding could have
an impact on SEACOR or Spinco, as applicable. The Indemnifying Party shall also
have the right to compromise or settle any such Tax audit or other proceeding
that it has the authority to control pursuant to the preceding sentence subject,
in the case of a compromise or settlement that would adversely affect the
Indemnified Party, to the Indemnified Party’s consent, which consent shall not
be unreasonably withheld, conditioned or delayed. If the Indemnifying Party
fails within a reasonable time after notice to defend any such Tax Notice or the
resulting audit or proceeding as provided herein, the Indemnifying Party shall
be bound by the results obtained by the Indemnified Party in connection
therewith. The Indemnifying Party shall pay to the Indemnified Party the amount
of any Tax liability within 15 days after a Final Determination of such Tax
liability.
(b)    If, as a result of a Final Determination, an amended SEACOR Consolidated
Return described in Section 2.07(a) or a carryback described in Section 2.07(c),
there is an adjustment that would have the effect of increasing or decreasing
the Spinco Group’s NOL, taxable income (as computed for U.S. federal income tax
purposes), NCL or FTC for any Pre-Closing Period, then Spinco shall pay, or
cause to be paid, to SEACOR an amount equal to any decrease in such FTC or the
Tax Rate Percentage of any decrease in such NOL or NCL or increase in such
taxable income or SEACOR shall pay, or cause to be paid, to Spinco an amount
equal to any increase in such FTC or the Tax Rate Percentage of any increase in
such NOL or NCL or decrease in such


8

--------------------------------------------------------------------------------




taxable income, as applicable. For purposes of determining the NOL or taxable
income as well as the NCL, if any, and the FTC, if any, of the Spinco Group for
such taxable period, such NOL or taxable income as well as NCL and FTC shall be
computed solely by reference to the members of the Spinco Group that are members
of the SEACOR Consolidated Group for such taxable period, and shall be
determined as though such members filed on a consolidated basis with Spinco as
the common parent.
Section 2.07.    Amended Returns; Carrybacks.
(a)    Except as required by Law, SEACOR may not amend any SEACOR Consolidated
Return with respect to any Pre-Closing Period (i) to the extent such amendment
adversely affects the Tax liability of Spinco or any of its Affiliates without
the prior written consent of Spinco or one of its Affiliates (which consent
shall not be unreasonably withheld, conditioned or delayed to the extent such
amendment would not materially adversely affect the Tax liability of Spinco or
any of its Affiliates) and (ii) with respect to all other such amendments,
unless SEACOR provides Spinco with an opportunity to review and comment on such
amended SEACOR Consolidated Return prior to filing (and SEACOR shall consider
any such comment in good faith but shall not be obligated to accept any such
comment).
(b)    Except as required by Law, without the consent of Spinco, SEACOR may not
change any method of accounting for U.S. federal income tax purposes with
respect to any Pre-Closing Period.
(c)    To the extent permitted by applicable Law, neither Spinco nor any of its
Affiliates shall carry back any U.S. federal income Tax Item to a Pre-Closing
Period.
Section 2.08.    Refunds. Any refund of U.S. federal income Tax received from a
Taxing Authority by any member of the SEACOR Group or the Spinco Group with
respect to a SEACOR Consolidated Return shall be the property of the SEACOR
Group, regardless of whether all or any portion of such refund is attributable
to any credit or deduction of any member of the Spinco Group. The Parties
acknowledge and agree that this Agreement is intended to create a
debtor-creditor relationship between the Parties, and that no member of the
SEACOR Group shall be treated as receiving any such refund of U.S. federal
income Tax as an agent or trustee of any member of the Spinco Group.
Section 2.09.    Earnings and Profits Allocation. SEACOR will advise Spinco in
writing of the decrease in SEACOR earnings and profits attributable to the
Distribution under Section 312(h) of the Code on or before the first anniversary
of the Distribution.

ARTICLE III
TAX-FREE STATUS OF THE DISTRIBUTION
Section 3.01.    Representations and Warranties.
(a)    Spinco. Spinco hereby represents and warrants or covenants and agrees, as
appropriate, that the facts presented and the representations made in (i) the
Opinion, (ii) the representation letter from SEACOR addressed to Counsel
supporting the Opinion, (iii) the representation letter from Spinco addressed to
Counsel supporting the Opinion and (iv) any other materials delivered or
deliverable by SEACOR or Spinco in connection with the rendering by Counsel of
the Opinion (all of the foregoing, collectively, the “Tax Materials”), to the
extent descriptive of the Spinco Group (including the plans, proposals,
intentions and


9

--------------------------------------------------------------------------------




policies of the Spinco Group), are, or will be from the time presented or made
through and including the Effective Time and thereafter as relevant, true,
correct and complete in all respects.
(b)    SEACOR. SEACOR hereby represents and warrants or covenants and agrees, as
appropriate, that (i) it has delivered complete and accurate copies of the Tax
Materials to Spinco and (ii) the facts presented and the representations made
therein, to the extent descriptive of the SEACOR Group (including the plans,
proposals, intentions and policies of the SEACOR Group), are, or will be from
the time presented or made through and including the Effective Time and
thereafter as relevant, true, correct and complete in all respects.
(c)    No Contrary Knowledge. Each of SEACOR and Spinco represents and warrants
that it knows of no fact (after due inquiry) that may cause the Tax treatment of
the Distribution to be other than the Tax-Free Status of the Transactions.
(d)    No Contrary Plan. Each of SEACOR and Spinco represents and warrants that
neither it, nor any of its Affiliates, has any plan or intent to take any action
that is inconsistent with any statements or representations made in the Tax
Materials.
Section 3.02.    Restrictions Relating to the Distribution.
(a)    General. Neither SEACOR nor Spinco shall, nor shall SEACOR or Spinco
permit any SEACOR Entity or any Spinco Entity, respectively, to take or fail to
take, as applicable, any action that constitutes a Disqualifying Action
described in the definitions of SEACOR Disqualifying Action and Spinco
Disqualifying Action, respectively.
(b)    Restrictions. Prior to the first day following the second anniversary of
the Distribution (the “Restriction Period”), Spinco:
(i)    shall continue and cause to be continued the active conduct of the SEACOR
Marine Business, in each case taking into account Section 355(b)(3) of the Code,
in all cases as conducted immediately prior to the Distribution.
(ii)    shall not voluntarily dissolve or liquidate (including any action that
is a liquidation for U.S. federal income tax purposes).
(iii)    shall not (A) enter into any Proposed Acquisition Transaction or, to
the extent Spinco has the right to prohibit any Proposed Acquisition
Transaction, permit any Proposed Acquisition Transaction to occur, (B) redeem or
otherwise repurchase (directly or through an Affiliate) any stock, or rights to
acquire stock, except to the extent such repurchases satisfy Section 4.05(1)(b)
of Revenue Procedure 96-30 (as in effect prior to the amendment of such Revenue
Procedure by Revenue Procedure 2003-48), (C) amend its certificate of
incorporation (or other organizational documents), or take any other action,
whether through a stockholder vote or otherwise, affecting the relative voting
rights of its capital stock (including through the conversion of any capital
stock into another class of capital stock), (D) merge or consolidate with any
other Person or (E) take any other action or actions (including any action or
transaction that would be reasonably likely to be inconsistent with any
representation made in the Tax Materials) that in the aggregate (and taking into
account any other transactions described in this Section 3.02(b)(iii) and
assuming that any outstanding Convertible Notes are converted in connection with
such action) would be reasonably likely to have the effect of causing or
permitting one or more Persons (whether or not acting in concert) to acquire
directly or indirectly stock representing a Fifty-Percent or Greater Interest in
Spinco or otherwise jeopardize the Tax-Free Status of the Transactions.
(iv)    shall not, and shall not permit any member of its SAG to, sell,
transfer, or otherwise dispose of or agree to sell, transfer or otherwise
dispose (including in any transaction treated for U.S. federal income tax
purposes as a sale, transfer or disposition) of assets (including any shares of
capital stock of a Subsidiary) that, in the aggregate, constitute more than 30%
of the gross assets of Spinco or more than 30% of the consolidated gross assets
of Spinco and members of its SAG. The foregoing sentence shall not apply to (A)
sales, transfers, or dispositions of assets in the Ordinary Course of Business,
(B) any cash paid to acquire assets from an unrelated Person in an arm’s-length
transaction, (C) any assets transferred to a Person that is disregarded as an
entity separate from the transferor for U.S. federal income tax purposes or (D)
any mandatory or optional repayment (or prepayment) of any indebtedness of
Spinco (or any member of its SAG). The percentages of gross assets or
consolidated gross assets of Spinco or its SAG, as the case may be, sold,
transferred, or otherwise disposed of, shall be based on the fair market value
of the gross assets of Spinco and the members of its SAG as of the Closing Date.
For purposes of this Section 3.02(b)(iv), a merger of Spinco (or a member of its
SAG) with and into any Person shall constitute a disposition of all of the
assets of Spinco or such member.
(c)    Exceptions. Notwithstanding the restrictions imposed by Section 3.02(b),
during the Restriction Period, Spinco may proceed with any of the actions or
transactions described therein, if (i) Spinco shall first have requested SEACOR
to obtain a ruling or an Unqualified Tax Opinion in accordance with Section
3.03(a) to the effect that such action or transaction will not affect the
Tax-Free Status of the Transactions and SEACOR shall have received such a ruling
or Unqualified Tax Opinion in form and substance reasonably satisfactory to it,
(ii) SEACOR shall have waived in writing the requirement to obtain such ruling
or opinion, or (iii) such action or transaction is explicitly contemplated by
the Investment Agreement, dated as of November 30, 2015, by and among SEACOR,
Spinco and the Investors party thereto, the Convertible Notes as in effect on
the Closing Date, or any


10

--------------------------------------------------------------------------------




other binding written agreement to which Spinco is a party as in effect on the
Closing Date. In determining whether a ruling or opinion is satisfactory, SEACOR
shall exercise its discretion, in good faith, solely to preserve the Tax-Free
Status of the Transactions and may consider, among other factors, the
appropriateness of any underlying assumptions or representations used as a basis
for the ruling or opinion and the views on the substantive merits.
(d)    Certain Issuances of Capital Stock. If Spinco proposes to enter into any
Section 3.02(d) Acquisition Transaction or, to the extent Spinco has the right
to prohibit any Section 3.02(d) Acquisition Transaction, proposes to permit any
Section 3.02(d) Acquisition Transaction to occur, in each case, during the
Restriction Period, Spinco shall provide SEACOR, no later than ten (10) days
following the signing of any written agreement with respect to any Section
3.02(d) Acquisition Transaction, with a written description of such transaction
(including the type and amount of Spinco capital stock to be issued in such
transaction).
(e)    Tax Reporting. Each of SEACOR and Spinco covenants and agrees that it
will not take, and will cause its respective Affiliates to refrain from taking,
any position on any income or franchise Tax Return that is inconsistent with the
Tax-Free Status of the Transactions.
Section 3.03.    Procedures Regarding Opinions and Rulings.
(a)    If Spinco notifies SEACOR that it desires to take one of the actions
described in Section 3.02(b) (a “Notified Action”), SEACOR shall cooperate with
Spinco and use its reasonable best efforts to seek to obtain, as expeditiously
as possible, a ruling from the IRS or an Unqualified Tax Opinion for the purpose
of permitting Spinco to take the Notified Action unless one of the exceptions
set forth in clause (ii) or (iii) of Section 3.02(c) applies. If such a ruling
is to be sought, SEACOR shall apply for such ruling and SEACOR and Spinco shall
jointly control the process of obtaining such ruling. In no event shall SEACOR
be required to file any ruling request under this Section 3.03(a) unless Spinco
represents that (i) it has read such ruling request, and (ii) all information
and representations, if any, relating to any member of the Spinco Group
contained in such ruling request documents are (subject to any qualifications
therein) true, correct and complete. Spinco shall reimburse SEACOR for all
reasonable costs and expenses incurred by the SEACOR Group in obtaining a ruling
or Unqualified Tax Opinion requested by Spinco within ten (10) days after
receiving an invoice from SEACOR therefor.
(b)    SEACOR shall have the right to obtain a ruling or an Unqualified Tax
Opinion at any time in its sole and absolute discretion. If SEACOR determines to
obtain such ruling or opinion, Spinco shall (and shall cause each Spinco Entity
to) cooperate with SEACOR and take any and all actions reasonably requested by
SEACOR in connection with obtaining such ruling or opinion (including by making
any representation or reasonable covenant or providing any materials requested
by the IRS or the firm issuing such opinion); provided, however, that Spinco
shall not be required to make (or cause a Spinco Entity to make) any
representation or covenant that is inconsistent with historical facts or as to
future matters or events over which it has no control. In connection with
obtaining such ruling, SEACOR shall apply for such ruling and shall have sole
and exclusive control over the process of obtaining such ruling. SEACOR and
Spinco shall each bear its own costs and expenses in obtaining a ruling or
Unqualified Tax Opinion requested by SEACOR.
(c)    Except as provided in Sections 3.03(a) and (b), neither Spinco nor any
Spinco Affiliate shall seek any guidance from the IRS or any other Taxing
Authority (whether written, verbal or otherwise) at any time concerning the
Distribution (including the impact of any transaction on the Distribution).

ARTICLE IV
COOPERATION
Section 4.01.    General Cooperation. The Parties shall each cooperate fully
(and each shall cause its respective Subsidiaries to cooperate fully) with all
reasonable requests in writing (“Information Request”) from another Party
hereto, or from an agent, representative or advisor to such Party, in connection
with the preparation and filing of Tax Returns, claims for Tax refunds, Tax
proceedings, and calculations of amounts required to be paid pursuant to this
Agreement, in each case, related or attributable to or arising in connection
with Taxes of any of the Parties or their respective Subsidiaries covered by
this Agreement and the establishment of any reserve required in connection with
any financial reporting (a “Tax Matter”). Such cooperation shall include the
provision of any information reasonably necessary or helpful in connection with
a Tax Matter (“Information”) and shall include, at each Party’s own cost:
(a)    the provision of any Tax Returns of the Parties and their respective
Subsidiaries, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities;
(b)    the execution of any document (including any power of attorney) in
connection with any Tax proceedings of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Tax refund claim of the Parties
or any of their respective Subsidiaries;


11

--------------------------------------------------------------------------------




(c)    the use of the Party’s reasonable best efforts to obtain any
documentation in connection with a Tax Matter; and
(d)    the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries.
Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters.
Section 4.02.    Retention of Records. SEACOR and Spinco shall retain or cause
to be retained all Tax Returns, schedules and workpapers, and all material
records or other documents relating thereto in their possession, until sixty
(60) days after the expiration of the applicable statute of limitations
(including any waivers or extensions thereof) of the taxable periods to which
such Tax Returns and other documents relate or until the expiration of any
additional period that any Party reasonably requests, in writing, with respect
to specific material records or documents. A Party intending to destroy any
material records or documents shall provide the other Party with reasonable
advance notice and the opportunity to copy or take possession of such records
and documents. The Parties hereto will notify each other in writing of any
waivers or extensions of the applicable statute of limitations that may affect
the period for which the foregoing records or other documents must be retained.
Section 4.03.    Section 336(e) Election. If SEACOR determines, in its sole
discretion, exercised in good faith, that a protective election under Section
336(e) of the Code shall be made with respect to the Distribution for Spinco
and, as determined by SEACOR in its sole discretion, exercised in good faith,
any Spinco Entity, Spinco shall (and shall cause its relevant Affiliates to)
join with SEACOR in the making of such election and shall take any action
reasonably requested by SEACOR or that is otherwise necessary to effect such
election. If a protective election under Section 336(e) of the Code is made and
any failure of the Tax-Free Status of the Transactions results in Taxes
(including Taxes attributable to such election) that are not allocated to Spinco
pursuant to Section 2.01, then SEACOR shall be entitled to periodic payments
from Spinco equal to the product of (x) the Tax Benefit arising from the step-up
in Tax basis resulting from such election and (y) the percentage of Taxes
arising from such failure that are not allocated to Spinco pursuant to Section
2.01.

ARTICLE V
MISCELLANEOUS
Section5.01.    Dispute Resolution. The Parties shall appoint a nationally
recognized independent public accounting firm (the “Accounting Firm”) to resolve
any dispute as to matters covered by this Agreement. In this regard, the
Accounting Firm shall make determinations with respect to the disputed items
based solely on representations made by SEACOR and Spinco and their respective
representatives, and not by independent review, and shall function only as an
expert and not as an arbitrator and shall be required to make a determination in
favor of one Party only. The Parties shall require the Accounting Firm to
resolve all disputes no later than thirty (30) days after the submission of such
dispute to the Accounting Firm, but in no event later than the Due Date for the
payment of Taxes or the filing of the applicable Tax Return, if applicable, and
agree that all decisions by the Accounting Firm with respect thereto shall be
final, conclusive and binding on the Parties. The Accounting Firm shall resolve
all disputes in a manner consistent with this Agreement and, to the extent not
inconsistent with this Agreement, in a manner consistent with the past practices
of SEACOR and its Subsidiaries, except as otherwise required by applicable Law.
The Parties shall require the Accounting Firm to render all determinations in
writing and to set forth, in reasonable detail, the basis for such
determination. The fees and expenses of the Accounting Firm shall be paid by the
non-prevailing Party.
Section 5.02.    Tax Sharing Agreements. All Tax sharing, indemnification and
similar agreements, written or unwritten, as between SEACOR or a SEACOR Entity,
on the one hand, and Spinco or a Spinco Entity, on the other (other than this
Agreement, the Distribution Agreement and any other Ancillary Agreement), shall
be or shall have been terminated no later than the Effective Time and, after the
Effective Time, none of SEACOR or a SEACOR Entity, or Spinco or a Spinco Entity
shall have any further rights or obligations under any such Tax sharing,
indemnification or similar agreement.
Section 5.03.    Interest on Late Payments. With respect to any payment between
the Parties pursuant to this Agreement not made by the due date set forth in
this Agreement for such payment, the outstanding amount will accrue interest at
a rate per annum equal to the rate in effect for underpayments under Section
6621 of the Code from such due date to and including the earlier of the
ninetieth (90th) day after such date or the payment date and thereafter will
accrue interest at a rate per annum equal to the rate of interest from time to
time announced publicly by The Wall Street Journal as its prime rate, calculated
on the basis of a year of 365 days.
Section 5.04.    Survival of Covenants. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms; provided, however, that the
representations and warranties and all indemnification for Taxes shall survive
until sixty (60) days following the expiration of the applicable statute of
limitations (taking into account all extensions thereof), if any, of the Tax
that gave rise to the indemnification; provided, further, that, in the event
that notice for


12

--------------------------------------------------------------------------------




indemnification has been given within the applicable survival period, such
indemnification shall survive until such time as such claim is finally resolved.
Section 5.05.    Termination. Notwithstanding any provision to the contrary,
this Agreement may be terminated at any time prior to the Effective Time by and
in the sole discretion of SEACOR without the prior approval of any Person,
including Spinco. In the event of such termination, this Agreement shall become
void and no Party, or any of its officers and directors, shall have any
liability to any Person by reason of this Agreement. After the Effective Time,
this Agreement may not be terminated except by an agreement in writing signed by
each of the Parties to this Agreement.
Section 5.06.    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced under any Law or as a matter
of public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner.
Section 5.07.    Entire Agreement. Except as otherwise expressly provided in
this Agreement, this Agreement constitutes the entire agreement of the Parties
hereto with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings, both written and oral, between or on behalf
of the Parties hereto with respect to the subject matter of this Agreement. In
the event of any conflict or inconsistency between the provisions of this
Agreement and the provisions of the Distribution Agreement, the provisions of
this Agreement shall govern and control.
Section 5.08.    Assignment; No Third-Party Beneficiaries. This Agreement shall
not be assigned by any Party without the prior written consent of the other
Party hereto, except that SEACOR may assign (i) any or all of its rights and
obligations under this Agreement to any of its Affiliates and (ii) any or all of
its rights and obligations under this Agreement in connection with a sale or
disposition of any assets or entities or lines of business of SEACOR; provided,
however, that, in each case, no such assignment shall release SEACOR from any
liability or obligation under this Agreement. Except as provided in Article II
with respect to indemnified Parties, this Agreement is for the sole benefit of
the Parties to this Agreement and their respective Subsidiaries and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
Section 5.09.    Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party who is or is to be thereby aggrieved shall have the right
to specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
Parties agree that the remedies at law for any breach or threatened breach,
including monetary damages, may be inadequate compensation for any loss and that
any defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived by the Parties to this Agreement.
Section 5.10.    Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by the Parties to this Agreement.
No waiver by any Party of any provision of this Agreement shall be effective
unless explicitly set forth in writing and executed by the Party so waiving. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any other subsequent breach.
Section 5.11.    Rules of Construction. Interpretation of this Agreement shall
be governed by the following rules of construction: (i) words in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other gender as the context requires; (ii) references to
the terms Article, Section, and clause are references to the Articles, Sections
and clauses of this Agreement unless otherwise specified; (iii) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words refer to
this entire Agreement; (iv) references to “$” shall mean U.S. dollars; (v) the
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless otherwise specified; (vi) the word
“or” shall not be exclusive; (vii) references to “written” or “in writing”
include in electronic form; (viii) provisions shall apply, when appropriate, to
successive events and transactions; (ix) the headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement; (x) SEACOR and Spinco have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the Parties hereto and no presumption or
burden of proof shall arise favoring or burdening either Party by virtue of the
authorship of any of the provisions in this Agreement or any interim drafts of
this Agreement; and (xi) a reference to any Person includes such Person’s
successors and permitted assigns.
Section 5.12.    Counterparts. This Agreement may be executed in one or more
counterparts each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or portable document format (PDF) shall be as effective as delivery of
a manually executed counterpart of this Agreement.


13

--------------------------------------------------------------------------------




Section 5.13.    Coordination with the Employee Matters Agreement. To the extent
any covenants or agreements between the Parties with respect to employee
withholding Taxes are set forth in the Employee Matters Agreement, such Taxes
shall be governed exclusively by the Employee Matters Agreement and not by this
Agreement.
Section 5.14.    Effective Date. This Agreement shall become effective only upon
the occurrence of the Distribution.
Section 5.15.    Notices. All notices and other communications hereunder shall
be in writing, shall reference this Agreement and shall be hand delivered or
mailed by registered or certified mail (return receipt requested) to the Parties
at the following addresses (or at such other addresses for a Party as shall be
specified by like notice) and will be deemed given on the date on which such
notice is received:
To SEACOR:
SEACOR Holdings Inc.
2200 Eller Drive
P.O. Box 13038
Fort Lauderdale, FL 33316
Attn: Chief Legal Officer
To Spinco:
SEACOR Marine Holdings Inc.
7910 Main Street, 2nd Floor
Houma, LA 70360
Attn: Corporate Secretary
Section 5.16.    Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.




[The remainder of this page is intentionally left blank.]


14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
SEACOR HOLDINGS INC.
 
 
By:
/s/ BILL LONG
Name:
Bill Long
Title:
Executive Vice President, Chief Legal Officer and Corporate Secretary
 
 
 
SEACOR MARINE HOLDINGS INC.
 
 
By:
/s/ MATTHEW CENAC
Name:
Matthew Cenac
Title:
Executive Vice President, Chief Financial Officer





15